COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Cristen Coons v. The State of Texas

Appellate case number:     01-16-00201-CR

Trial court case number: MD-0357952

Trial court:               County Court at Law No. 2 of Galveston County

        On April 7, 2016, we abated this case and remanded it to the trial court. In the abatement
order, we directed the trial court to determine whether appellant wished to pursue her appeal, and
if so, whether she is now indigent and entitled to appointed counsel; and, if indigent, to appoint
appellate counsel. On May 5, 2016, the trial court held a hearing on our abatement order, and the
trial court clerk has filed a clerk’s record that includes the trial court’s “Findings of Fact and
Conclusions of Law.” The trial court found that appellant testified that she wishes to pursue her
appeal, and is indigent and entitled to court-appointed counsel for appeal purposes. The trial
court appointed Jared Robinson as appellate counsel and ordered the clerk’s record and
reporter’s record to be prepared and filed in this Court, at no cost to appellant. Accordingly, we
REINSTATE this case on the Court’s active docket.

       The court reporter is directed to file, at no cost to appellant, the reporter’s record within
30 days of the date of this order.

       Appellant’s brief is due to filed within 30 days from the date the reporter’s record is filed.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: May 17, 2016